Exhibit 10.14
(EMISPHERE TECHNOLOGIES LOGO) [b77874b7787400.gif]

     
 
  240 Cedar Knolls Road
 
  Cedar Knolls, New Jersey 07927
 
   
 
  Phone   973-532-8000
 
  Fax       973-532-8115

October 22, 2009

To:   NR Securities LTD
c/o Artemis Trustees Limited
Attn: David Larkin
Sydney Vane House
Admiral Park
St. Peter Port
Guernsey GY13EL
Channel Islands   Re:   Adjustments to Warrant No. A1 Issued by Emisphere
Technologies, Inc. on March 31, 2005 (the “Warrant”)

Dear Warrant Holder:
     Pursuant to the terms of the Warrant, Emisphere Technologies, Inc. (the
“Company”) is required to provide you with notice upon any antidilution
adjustments. As described below, the Company has consummated certain financing
transactions (the “Transactions”) that result in a new exercise price of $3.81
for shares subject to the Warrant. Additionally, the Warrant now entitles you to
purchase from the Company up to a total of 196,850 shares of common stock, par
value $0.01 per share, of the Company (“Common Stock”).
     Prior to the Transactions, the Warrant entitled the holder to purchase up
to 188,442 shares (“Warrant Shares”) of Common Stock at an exercise price for
each share of Common Stock of $3.98. According to the terms of the Warrant,
certain antidilution adjustments are required to be made upon the occurrence of
certain events.
The Transactions
     On August 21, 2009, the Company completed the sale of 5,714,286 shares of
Common Stock and warrants to purchase up to 2,685,714 additional shares of
Common Stock in a registered offering (the “Registered Offering”). The shares of
Common Stock and warrants were sold together as units for a negotiated sales
price of $0.70. The Common Stock sold in the Registered Offering had a deemed
price of $0.54725 per share. The value of the warrant coverage for the warrants
sold in the Registered Offering was $0.15275. Based on the 47% level of warrant
coverage, the consideration received for a warrant to purchase one full share of
Common Stock is $0.325 ($0.15275 divided by 47%). The warrants are also subject
to an exercise price of $0.70 per share of common stock, resulting in a total
price for each share of Common Stock subject to the warrants of $0.325 plus
$0.70, or $1.025.

 



--------------------------------------------------------------------------------



 



     Also on August 21, 2009, the Company completed the sale of 6,015,037 shares
of Common Stock and warrants to purchase up to 3,729,323 additional shares of
Common Stock in a private placement transaction (the “Private Placement”). The
shares of Common Stock and warrants were sold together as units for a negotiated
sales price of $0.665. The Common Stock sold in the Private Placement had a
deemed price of $0.4635 per share. The value of the warrant coverage for the
warrants sold in the Private Placement was $0.2015. Based on the 62% level of
warrant coverage, the consideration received for a warrant to purchase one full
share of Common Stock is $0.325 ($0.2015 divided by 62%). The warrants are also
subject to an exercise price of $0.70 per share of common stock, resulting in a
total price for each share of Common Stock subject to the warrants of $0.325
plus $0.70, or $1.025.
     In connection with the Registered Offering, the Company issued warrants to
purchase up to 504,000 shares of Common Stock to Rodman & Renshaw, LLC, as
compensation for services rendered as the Company’s placement agent and
financial adviser (the “Rodman Warrant”). Each share of Common Stock subject to
the Rodman Warrant is exercisable at an exercise price of $0.875 per share.
Adjustment Calculations
     The calculations reflecting the antidilution adjustments required to be
made as a result of the Transactions are described below.
Adjustment to Exercise Price
     The Warrant provides that upon the issuance of Additional Shares of Common
Stock (as defined in the Warrant), without consideration or for a consideration
per share less than the exercise price in effect on the date of and immediately
prior to such issuance, the exercise price shall be reduced to a price
(calculated to the nearest cent) determined in accordance with the following
formula:
     New Exercise Price = EP1 x CS1 + AS1

CS1 + AS2

    where
EP1 =  the exercise price then in effect;     CS1 =  the total number of shares
of Common Stock outstanding immediately prior to such issue calculated on a
fully diluted basis, as if all convertible securities had been fully converted
into shares of Common Stock and any outstanding options bearing an exercise
price lower than the price at which the Additional Shares of Common Stock were
issued had been fully exercised as of such date;     AS1 =  the total number of
Additional Shares of Common Stock that would have been issued at the aggregate
consideration received by the Company at the exercise price in effect
immediately prior to such issuance; and     AS2 =  the total number of
Additional Shares of Common Stock issued.

 



--------------------------------------------------------------------------------



 



                                              Registered Offering     Private
Placement         Variables   Common Stock     Warrants     Common Stock    
Warrants     Rodman Warrants  
EP1
  $ 3.98     $ 3.44     $ 3.22     $ 2.83     $ 2.63  
CS1
    30,341,078       36,879,864       36,055,364       42,894,901      
42,219,901  
AS1
    785,714       254,036       864,545       428,281       167,705  
AS2
    5,714,286       2,685,714       6,015,037       3,729,323       504,000  
New Exercise Price
  $ 3.44     $ 3.22     $ 2.83     $ 2.63     $ 2.61  

NOTE: Actual calculations are based on unrounded amounts.
     As calculated above, the new exercise price of the Warrant would have
decreased from $3.98 to $2.61 after giving effect to the Transactions. However,
Section 7(j) of the Warrant provides that the exercise price of the Warrant
shall not be reduced below $3.81 (as adjusted for stock splits, stock
combinations and similar events). Therefore, the new exercise price of the
Warrant is $3.81.
Adjustment to Share Number
     The Warrant provides that upon each adjustment of the exercise price, the
number of Warrant Shares shall be adjusted by multiplying such number of Warrant
Shares by a fraction, the numerator of which shall be the exercise price in
effect immediately prior to such adjustment and the denominator of which shall
be the exercise price in effect after giving effect to such adjustment.
     New Warrant Shares = WS1 x (EP1 / EP2)
     where
     WS1 = the Warrant Shares then in effect;
     EP1 = the exercise price then in effect; and
     EP2 = the exercise price now in effect.
     New Warrant Shares = 188,442 x ($3.98 / $3.81)
     New Warrant Shares = 196,850
     If you have any questions regarding this notice, please contact Michael R.
Garone by telephone at (973) 532-8005.

            Very truly yours,


EMISPHERE TECHNOLOGIES, INC.
      By:   /s/ Michael R. Garone         Michael R. Garone        Chief
Financial Officer     

 